                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


AMBER DAWN CUNNINGTON,

                    Petitioner,                        Case No. 2:19-CV-00035-CWD

       v.                                              ORDER

ANDREW SAUL, Commissioner of Social
Security Administration,

                   Respondent.


                                     INTRODUCTION

       Before the Court is Amber Dawn Cunnington’s Petition for Review of the

Respondent’s denial of social security benefits, filed on January 28, 2019. (Dkt. 1.) The

Court has reviewed the Petition, Answer, the parties’ memoranda, and the administrative

record (AR), and for the reasons that follow, will affirm the ALJ’s decision and dismiss

the Petition. 1

                      PROCEDURAL AND FACTUAL HISTORY

       On March 29, 2016, Petitioner filed an application for Disability Insurance


1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is
substituted in as the Respondent pursuant to Federal Rule of Civil Procedure 25(d) and 42 U.S.C.
§ 405(g).




ORDER - 1
Benefits, alleging disability beginning on April 1, 2015. Petitioner’s date last insured was

December 31, 2015. Petitioner’s application was denied initially and on reconsideration.

A hearing was conducted on November 15, 2017, before Administrative Law Judge

(ALJ) Marie Palachuk.

       After considering testimony from medical expert Nancy Winfrey, Ph.D., a

psychologist, Petitioner, and vocational expert Sharon F. Welter, the ALJ issued a

decision on February 12, 2018, finding Petitioner not disabled during the period from the

alleged onset date, April 1, 2015, through the date last insured, December 31, 2015.

Petitioner’s request for review by the Appeals Council was denied on December 4, 2018,

making the ALJ’s decision final. Petitioner timely filed this action seeking judicial

review of the ALJ’s decision under 42 U.S.C. § 405(g).

       At the time of the hearing before the ALJ, Petitioner was 34 years of age. She is a

high school graduate with two years of college and specialized training in massage

therapy, as a medical assistant, and truck driving. (AR 182.) Petitioner has prior relevant

work experience as a secretary, receptionist, log truck driver, and construction worker.

       In 2014 and 2015, Petitioner began experiencing body aches and pains, joint

swelling, and “spells” or “episodes” which Petitioner described as occurrences where her

muscles would “flop around” uncontrollably. (AR 37.) Petitioner was referred to

neurologist Marie Atkinson, M.D., who, in the fall of 2015, ruled out epilepsy but made

no firm diagnosis, concluding only that Petitioner had a neurological muscular issue and

severe right-side weakness. (AR 38, 598, 654.) Petitioner was then referred to neurology




ORDER - 2
and neuromuscular specialist Luis F. Pary, M.D., who, in approximately March or April

2016, diagnosed Petitioner with generalized dystonia. (AR 676, 885.) Ultimately, in

2017, Petitioner was diagnosed more specifically with dopa-responsive dystonia by

Jessica R. Craddock, M.D., neuroimmunology. (AR 841, 955.) 2

                               SEQUENTIAL PROCESS

       The Commissioner follows a five-step sequential evaluation for determining

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, it must

be determined whether the claimant is engaged in substantial gainful activity. The ALJ

found Petitioner had not engaged in substantial gainful activity since her alleged onset

date, April 1, 2015, through her date last insured, December 31, 2015.

       At step two, it must be determined whether the claimant suffers from a severe

impairment. The ALJ found Petitioner to have four impairments meeting the definition of

severe: 1) degenerative disc disease of the cervical spine, 2) migraines, 3) chronic pain,

and 4) early evidence of dystonia. (AR 15.) The ALJ found Petitioner’s hearing loss,

gynecological disorder, and anxiety were non-severe impairments. (AR 15-16.)

       Step three asks whether the claimant’s impairments meet or equal a listed

impairment. The ALJ found Petitioner’s impairments did not meet or equal the criteria

for any listed impairments, specifically listings 1.04 (disorders of the spine) and 11.13

(muscular dystrophy). (AR 17.) The ALJ also considered the limiting effects of

2
 “General dystonia is a neurological movement disorder in which sustained muscle contractions
cause twisting and repetitive movements or abnormal postures.” Britton v. Colvin, 787 F.3d
1011, 1012 n. 1 (9th Cir. 2015). Dopa-responsive dystonia means Petitioner has a response to
dopamine medications. (AR 40.)




ORDER - 3
Petitioner’s chronic pain and migraines, which have no specific listings. If the claimant’s

impairments do not meet or equal a listing, the Commissioner must assess the claimant’s

residual functional capacity (RFC) and determine, at step four, whether the claimant has

demonstrated an inability to perform past relevant work.

       The ALJ determined that on or before the date last insured, Petitioner retained the

RFC to perform sedentary work as defined by 20 C.F.R. § 404.1567(a), except she must

be allowed to alternate positions between sitting and standing for at least a brief period

every 30-60 minutes. Petitioner can perform all postural activities occasionally, except

she must never climb ladders, ropes, or scaffolds. Petitioner cannot reach overhead

bilaterally, and must avoid all industrial noise, industrial vibration, and hazards. (AR 17-

18.)

       In making the RFC determination, the ALJ considered all of Petitioner’s

symptoms, the objective medical evidence, opinion evidence, and other relevant evidence

in the record. The ALJ evaluated Petitioner’s own statements and found Petitioner’s

impairments could reasonably be expected to cause the alleged symptoms, but that

Petitioner’s statements concerning the intensity, persistence, and limiting effects of the

symptoms were inconsistent with the medical evidence and other evidence in the record

prior to her date last insured. (AR 18, 20.) In making that finding, the ALJ discussed

evidence in the record concerning Petitioner’s symptoms beginning in April 2015 and

continuing up to and following the date last insured. (AR 18-19.)

       The ALJ also considered the records of Petitioner’s treating physician, Dr.




ORDER - 4
Atkinson, to whom the ALJ gave great weight. (AR 21.) The ALJ gave little weight to

the State agency medical consultants, concluding their opinions finding insufficient

evidence to evaluate the claim prior to the date last insured to be inconsistent with other

evidence in the record. (AR 20.) The ALJ gave little weight to the opinions of Dr.

Craddock, Petitioner’s treating neurologist beginning in May 2017, and to an April 2016

mobility assessment from Luka Gordon, Petitioner’s physical therapist (PT), concluding

both opinions were made after the date last insured and are inconsistent with Petitioner’s

statements made during the period of insured as well as with other evidence in the record.

(AR 20-21.) 3 The ALJ gave little weight also to the non-medical opinion of Petitioner’s

husband, Ryan Cunnington, concluding Mr. Cunnington’s statements were inconsistent

with Petitioner’s reports of improvement in her symptoms. (AR 21.)

       In the RFC discussion, the ALJ concluded that Petitioner’s symptoms of dystonia

and migraine headaches were “well-controlled” as of the date last insured. (AR 19-21.)

       The ALJ next found Petitioner was able to perform her past relevant work as a

secretary and receptionist as defined in the Directory of Occupational Titles (DOT),

#201.362-030 and #237.367-038, through the date last insured. (AR 21.) In making this

finding, the ALJ compared Petitioner’s RFC with the physical and mental demands of


3
  Petitioner does not challenge the ALJ’s rejection of Dr. Craddock or PT Gordon’s opinions nor
the ALJ’s evaluation of any of the physicians’ opinions. The Court need only review those issues
raised by the party challenging the decision. Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir.
2001). Regardless, the Court finds the ALJ properly considered the records and opinion
testimony of Dr. Craddock and PT Gordon. See Morgan v. Comm’r of Soc. Sec. Admin., 169
F.3d 595, 601 (9th Cir. 1999) (ALJ did not err in discounting treating physician’s retrospective
diagnosis based on reasons beyond that the diagnosis was made after the date last insured.).




ORDER - 5
those jobs as actually and generally performed. The ALJ also considered the vocational

expert’s testimony that Petitioner could still perform those two jobs within the limitations

of the RFC. (AR 21-22.) Accordingly, the ALJ concluded the Petitioner was not disabled

on or before December 31, 2015, her date last insured for Title II benefits. The ALJ,

therefore, did not move to the fifth and final step of the process. (AR 22.) 4

       Petitioner argues the ALJ erred in concluding that Petitioner’s symptoms of

dystonia and migraine headaches were “well controlled” as of the date last insured and in

evaluating Petitioner’s symptom testimony. (Dkt. 13, 15.) As a result of those errors,

Petitioner argues, the ALJ’s decision is not supported by substantial evidence. The

alleged errors are analyzed in turn below.

                                STANDARD OF REVIEW

       Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to

determine whether it is free from legal error and supported by substantial evidence in the

record as a whole. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). “Substantial

evidence is ‘more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 522–23 (9th Cir. 2014). “Even

when the evidence is susceptible to more than one rational interpretation, we must uphold


4
 If a claimant demonstrates an inability to perform past relevant work, the burden shifts to the
Commissioner to demonstrate, at step five, that the claimant retains the capacity to make an
adjustment to other work that exists in significant levels in the national economy, after
considering the claimant’s residual functional capacity, age, education and work experience.




ORDER - 6
the ALJ’s findings if they are supported by inferences reasonably drawn from the

record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)); see also Thomas v.

Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (“Where the evidence is susceptible to more

than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s

conclusion must be upheld.”). The Court “may not substitute [its] judgment for that of the

Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999).

      The Court must review the record as a whole, “weighing both the evidence that

supports and the evidence that detracts from the Commissioner’s conclusion.”

Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citation omitted). However,

the Court may review only the reasons stated by the ALJ in his decision “and may not

affirm the ALJ on a ground upon which he did not rely.” Orn, 495 F.3d at 630; see also

Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). The Court will not reverse the

Commissioner’s decision if it is based on harmless error, which exists if the error is

“‘inconsequential to the ultimate nondisability determination,’ or that, despite the legal

error, ‘the agency’s path may reasonably be discerned.’” Brown–Hunter v. Colvin, 806

F.3d 487, 492 (9th Cir. 2015) (citations omitted). In determining whether to reverse an

ALJ’s decision, the Court reviews only those issues raised by the party challenging the

decision. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001).

                                 ISSUES PRESENTED

      Petitioner argues the ALJ’s decision is not supported by substantial evidence,

challenging 1) the ALJ’s conclusion that Petitioner’s symptoms were “well controlled”




ORDER - 7
and 2) the ALJ’s evaluation of Petitioner’s symptom testimony.

                                      DISCUSSION

1.     The ALJ’s Conclusion that Petitioner’s Symptoms Were Well Controlled

       Petitioner challenges the ALJ’s conclusion in the RFC determination that her

symptoms of dystonia and migraine headaches were “well-controlled” prior to the date

last insured. (Dkt. 15); (AR 17-21.) Petitioner disagrees with the ALJ, arguing the record

as a whole shows that, while some of her then undiagnosed dopa resistant dystonia

symptoms had subsided in the fall of 2015, Petitioner continued to experience other

severe symptoms throughout the remainder of the insured period. Petitioner contends the

various physicians treating her during the fall of 2015 used different terms to describe her

symptoms but that, nonetheless, the records demonstrate she had continuing symptoms

that were not well-controlled during the insured period. (Dkt. 13, 15.) Respondent

maintains the ALJ’s decision is supported by substantial evidence. (Dkt. 14.)

       A claimant’s RFC is “the most [a claimant] can still do despite [his or her]

limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a); see also 20 C.F.R. Part 404, Subpart

P, Appendix 2, § 200.00(c) (defining an RFC as the “maximum degree to which the

individual retains the capacity for sustained performance of the physical-mental

requirements of jobs”).

       “At all times, the burden is on the claimant to establish her entitlement to

disability insurance benefits.” Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1998) (citing

Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir. 1995)). Disability insurance benefits are




ORDER - 8
proper where the claimant demonstrates an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which…has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be determined to be disabled only

where their physical or mental impairments are of such severity that they cannot do their

previous work and are also unable, considering their age, education, and work

experience, to engage in any other kind of substantial gainful work which exists in the

national economy. 42 U.S.C. § 423(d)(2)(A).

       The claimant “must establish that her disability existed on or before” the date last

insured. Tidwell, 161 F.3d at 601; see also Morgan v. Sullivan, 945 F.2d 1079, 1080 (9th

Cir. 1991) (“[T]o obtain disability benefits, [a claimant] must demonstrate [she] was

disabled prior to his last insured date.”). As noted above, Petitioner’s date last insured

was December 31, 2015. Therefore, to be entitled to disability insurance benefits,

Petitioner must establish she was disabled prior to or as of that date. Id.

       In formulating an RFC, the ALJ must evaluate the claimant’s physical, mental,

and other abilities and limitations in the context of her capacity to engage in regular,

continuing work activity. 20 C.F.R. §§ 404.1545(b), (c); Lester v. Chater, 81 F.3d 821,

833 (9th Cir. 1996). In doing so, the ALJ must consider “all of [a claimant’s] medically

determinable impairments,” whether severe or not. 20 C.F.R. §§ 405.1545(a)(2),

416.945(a)(2).

       The ALJ must also consider all relevant medical and other evidence when making




ORDER - 9
an RFC determination. See 20 C.F.R. §§ 404.1545(a)(1), (3). The ALJ weighs medical

and other source opinions, as well as the claimant’s credibility. See, e.g., Bray v. Comm’r

of Soc. Sec. Admin., 554 F.3d 1219, 1226 (9th Cir. 2009). In doing so, the opinion of a

treating physician is favored over non-treating physicians and the opinions of examining

physicians over non-examining physicians. Orn, 495 F.3d at 631; 20 C.F.R. § 404.1527.

The ALJ must make findings regarding which record evidence to credit and must provide

a detailed and thorough summary of the facts—including conflicting clinical evidence—

that explains the ALJ’s interpretation of that information. Id. at 632 (citing Magallanes v.

Bowen, 881 F.2d 747, 751 (9th Cir.1989)). The ALJ’s findings must be supported by

substantial evidence in the record as a whole. Id. at 630.

       Here, there is substantial evidence in the record to support the ALJ’s conclusion

that the Petitioner’s symptoms were “well-controlled” prior to the date last insured. The

medical records from April 2015 to August 2015 show Petitioner was experiencing

symptoms of frequent seizure-like episodes, tremors, migraines, and heart palpitations.

Beginning in August 2015, however, the records reflect that, after Petitioner was

prescribed and started taking propranolol, her tremors and migraines improved. (AR 407-

411, 491-92, 501, 598, 601.) Specifically, Dr. Atkinson’s October 29, 2015 progress

notes state that, since Petitioner was placed on propranolol “she has not had any further

fainting episodes,” “[s]he denies any further episodes during the day or night,” had “not

had any migraines,” and that Petitioner’s “spells” had “subsided and no longer occur.”

(AR 601, 654, 657.) Dr. Lewis’s records from August 2015 likewise indicate that




ORDER - 10
Petitioner was no longer having tremors, migraines, and seizure-like activities after

starting propranolol. (AR 407-411.)

       The records from Petitioner’s treating physicians between August and December

2015, indicating Petitioner’s symptoms, i.e., migraine headaches and tremors, had

subsided with propranolol and were no longer occurring in the fall of 2015, contain

substantial evidence supporting the ALJ’s decision. (AR 598, 601.) The records also are

consistent with Petitioner’s testimony that her seizure-like episodes or spells, were more

severe in 2015 until she was prescribed propranolol; explaining her episodes are “not as

severe now” and that the propranolol “helped keep everything down a little.” (AR 41,

45.)

       While the records also show that Petitioner had frequent visits with her treating

physicians throughout the fall of 2015 and continuing through the date last insured, which

note she experienced some continuing symptoms and adjustments were made to her

medications, including propranolol, the ALJ’s conclusion that Petitioner’s symptoms

were well controlled is supported by the aforementioned evidence in the record. Where

the evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its

judgment for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359

F.3d 1190, 1193, 1196 (9th Cir. 2004). Accordingly, the Court must find the ALJ’s




ORDER - 11
conclusion that Petitioner’s symptoms of dystonia and migraine headaches were well

controlled as of the date last insured is supported by substantial evidence.

       The Court further finds the ALJ’s assessment that Petitioner retained the RFC to

perform sedentary work with the noted limitations during the time prior to the date last

insured is supported by substantial evidence. The ALJ took into account those limitations

for which there was support in the record and the RFC finding was consistent with the

records of Petitioner’s treating physicians. The ALJ properly accounted for Petitioner’s

documented limitations in the RFC determination, by specifically addressing the postural

and exertional limitations that existed prior to the date last insured. Notably, the ALJ

empathized with Petitioner’s current condition, and discussed the medical records

following the date last insured, in her decision when concluding Petitioner had not

established that her conditions or combination of conditions were disabling on or before

the date last insured as required by the social security regulations. (AR 19.)

       Unfortunately, Petitioner’s disease is progressive and her condition declined

shortly after the date last insured, as reflected in the medical records and discussed in the

ALJ’s decision. The ALJ’s conclusion that Petitioner’s symptoms were well-controlled as

of the date last insured, however, is supported by substantial evidence in the record. The

evidence of Petitioner’s declining condition following the date last insured does not

change the fact that the medical records from the relevant time period contain substantial

evidence supporting the ALJ’s decision. For these reasons, the Court finds no error by the

ALJ.




ORDER - 12
2.    ALJ’s Evaluation of Petitioner’s Symptom Testimony

      Petitioner contends the ALJ erroneously discounted her symptom testimony as

being unsupported by the medical evidence, arguing that, contrary to the ALJ’s

conclusion, the medical records show her symptoms were ongoing through the fall of

2015 to the end of the date last insured. (Dkt. 13, 15.) Respondent maintains that

substantial evidence in the record supports the ALJ’s assessment of Petitioner’s

subjective complaints about her symptoms. (Dkt. 14.)

      The ALJ is responsible for determining credibility, resolving conflicts in medical

testimony, and resolving ambiguities. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

1998). The ALJ’s findings must be supported by specific, cogent reasons. Id. “In

evaluating the credibility of a claimant’s testimony regarding subjective pain, an ALJ

must engage in a two-step analysis.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009); see also Molina, 674 F.3d at 1112.

      The ALJ must first determine whether the claimant has presented objective

medical evidence of an underlying impairment which could reasonably be expected to

produce the pain or other symptoms alleged. Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014). The claimant is not required to show that her impairment could reasonably be

expected to cause the severity of the symptom she has alleged; she need only show that it

could reasonably have caused some degree of the symptom. Id.

      If a claimant produces objective medical evidence of an underlying impairment,

the ALJ may not reject a claimant’s subjective complaints of pain based solely on lack of




ORDER - 13
medical evidence. Burch, 400 F.3d at 680; see also Molina, 674 F.3d at 1112. Where the

claimant satisfies the first step of this analysis, and there is no evidence of malingering,

“the ALJ can reject the claimant’s testimony about the severity of her symptoms only by

offering specific, clear and convincing reasons for doing so.” Lingenfelter, 504 F.3d at

1036; see also Leon v. Berryhill, 880 F.3d 1041, 1046 (9th Cir. 2017).

       In evaluating credibility, the ALJ may engage in ordinary techniques, including:

considering claimant's reputation for truthfulness and inconsistencies in claimant's

testimony, or between claimant’s testimony and conduct, claimant's daily activities,

claimant's work record, and testimony from physicians and third parties concerning the

nature, severity and effect of the symptoms of which claimant complains. Thomas, 278

F.3d at 958-59. The ALJ may also consider the location, duration and frequency of

symptoms; factors that precipitate and aggravate those symptoms; the amount and side

effects of medications; and treatment measures taken by the claimant to alleviate those

symptoms. See Soc. Sec. Ruling 16-3p.

       A finding that a claimant lacks credibility cannot be premised solely on a lack of

medical support for the severity of pain. Lester, 81 F.3d at 834. The reasons an ALJ gives

for rejecting a claimant’s testimony must be supported by substantial evidence in the

record. Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1296 (9th Cir. 1999).

Where the ALJ’s credibility finding is supported by substantial evidence in the record,

the finding will not be disturbed nor second-guessed by the Court. Thomas, 278 F.3d at

959. When the evidence can support either outcome, the court may not substitute its




ORDER - 14
judgment for that of the ALJ. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

      Here, the ALJ concluded the Petitioner satisfied the first step of this analysis by

showing that her medically determinable impairments could reasonably be expected to

cause the alleged symptoms. There is no evidence of malingering. At the second step,

therefore, the ALJ could “reject the claimant’s testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons for doing so.”

Lingenfelter, 504 F.3d at 1036. This is not an easy requirement to meet---the clear and

convincing standard is the most demanding required in Social Security cases. Garrison,

759 F.3d at 1014–15 (citations omitted) (internal quotation marks omitted). General

findings are insufficient; the ALJ must identify what testimony is not credible and what

evidence undermines the Petitioner’s pain complaints. Reddick, 157 F.3d at 722.

      During the hearing before the ALJ in November 2017, Petitioner testified, that in

2014 and 2015, she had a lot of body aches and pains and started having these

“attacks…where I just flop around, my muscles would just kind of do what they wanted

to do.” (AR 36-37.) Petitioner testified that those “spells” or “episodes” looked like

seizures where her muscles would uncontrollably just “lock up” and she would “flop

around.” (AR 40.) Petitioner testified that, in the summer of 2015, she was unable to

maintain employment because of these episodes and the associated pain. (AR 43.) She

stated she had “good days and bad days” and that, on her worst days, she could not get

out of bed, could not sleep or eat, was nauseated from the pain, and was unable to work

approximately 18-20 days per month. (AR 43-44.) Petitioner went on, however, to testify




ORDER - 15
that her symptoms improved when she began seeing Dr. Atkinson in the fall of 2015 and

that her episodes were more severe until she was prescribed propranolol to help with

tremors and sinus tachycardia. (AR 41-45.)

      The ALJ considered Petitioner’s testimony but found her statements about the

intensity, persistence, and limiting effects of her symptoms were inconsistent with the

medical evidence prior to the date last insured. (AR 18-20.) The ALJ discredited

Petitioner’s allegations concerning her dystonia symptoms in 2015 by pointing to the

specific medical records discussed previously; namely, the August 2015 records showing

that, after being placed on propranolol, Petitioner reported no tremors or migraines and

Dr. Atkinson’s October 2015 neurology consult note stating Petitioner’s complaints of

symptoms “no longer occurred” with the use of propranolol. (AR 19.) The ALJ also

noted that Petitioner’s April 2015 brain MRI was normal and her May 2015 EEG was

unremarkable. (AR 18.)

      Based on the above, the Court finds the ALJ set forth specific, clear and

convincing reasons for rejecting Petitioner’s symptom testimony. Lingenfelter, 504 F.3d

at 1036; Garrison, 759 F.3d at 1014–15. In doing so, the ALJ identified what testimony

she found not credible and what evidence undermined the claimant’s complaints.

Reddick, 157 F.3d at 722. While the evidence in the record may be susceptible to more

than one rational interpretation, the ALJ’s decision must be upheld where, as here, it is

supported by substantial evidence. Burch, 400 F.3d at 679. The Court is not to “engage in

second-guessing.” Thomas, 278 F.3d at 959.




ORDER - 16
      For these reasons, the Court finds the ALJ’s determination that Petitioner’s

statements about her symptoms were not consistent with the medical record is supported

by substantial evidence. Specifically, the records indicating Petitioner’s symptoms of

migraine headaches and tremors had subsided with propranolol and were “no longer

occurring” in the fall of 2015. (AR 598, 601, 654, 657.) The Court will, therefore, reject

this assignment of error and affirm the ALJ’s decision.

                                        ORDER

      Based upon the foregoing, the Court being otherwise fully advised in the premises,

it is hereby ORDERED that the Commissioner’s decision finding that the Petitioner is

not disabled within the meaning of the Social Security Act is AFFIRMED and that the

petition for review is DISMISSED.



                                                DATED: March 28, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




ORDER - 17
